 PPG INDUSTRIES, INC.PPG Industries, Inc., Lexington Plant, Fiber GlassDivision and Chauffeurs, Teamsters and Help-ers Local Union No. 391, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. CasesI 1-CA-8815 and I l-CA-8980February 22, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn June 1, 1981, Administrative Law JudgeAbraham Frank issued the attached Decision inthis proceeding. Thereafter, Respondent filed anexception, a supporting and an answering brief, andthe Charging Party filed exceptions and a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,PPG Industries, Inc., Lexington Plant, Fiber GlassDivision, Lexington, North Carolina, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:Insert the following as paragraph 2(b) and relet-ter the subsequent paragraphs accordingly:"(b) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyzethe amount of backpay due under the terms of thisOrder."The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect Standard Dry Wall Prod-ucrs. Inc., 91 NLRB 544 (1950). enfd 188 F2d 362 (3d Cir 1951) Wehave carefully examined the record and find no basis fior reversing hisfindings.260 NLRB No. 48DECISIONA. FRANK, Administrative Law Judge: The charge inCase I 1-CA-8815 was filed on December 14, 1979,t andthe charge in Case I l-CA-8980 was filed on March 10,1980.2 The order consolidating cases and the consoli-dated complaint, alleging violations of Section 8(aXI)and (3) of the Act, issued on April 25, 1980. The hearingwas held on June 24 to 26, 1980, inclusive, at Winston-Salem, North Carolina. All briefs filed have been consid-ered. 3At issue in this case are questions whether Respondentdischarged an employee because of his union and pro-tected concerted activities, unlawfully interrogated an-other employee, and unlawfully discharged a supervisorbecause of his refusal to engage in unlawful activity.FINDINGS OF FACT AND CONCLUSIONS OF LAWI. PREL.IMINARY FINDINGS AND CONCLUSIONSRespondent, a Pennsylvania corporation, with a plantlocated in Lexington, North Carolina, the only facilityinvolved in this proceeding is engaged in the manufac-ture of fiber glass products at that location. Respondentadmits, and I find, that it is engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.The Charging Party, hereinafter the Union, is a labororganization within the meaning of Section 2(5) of theAct.il. BACKGROUNDThe Union embarked on a campaign to organize Re-spondent's employees in early March 1978. On July 6and 7, 1978, an election was conducted among Respond-ent's employees at the Lexington plant. Following objec-tions to the conduct of the election, a hearing was heldand the Union subsequently was certified by the Boardon September II1. In the interim numerous charges ofconduct violative of Section 8(a)(1) and (3) of the Actwere filed by the Union against Respondent. Thesecharges culminated in the issuance of a complaint by theRegional Director. A hearing was held before Adminis-trative Law Judge Hutton S. Brandon in February andMarch. Judge Brandon issued his Decision on November5, finding certain violations of Section 8(a)(1) and (3) anddismissing others. On August 27, 1980, the Board, withminor variations, affirmed the substance of Judge Bran-don's Decision.4hI. THE FACTSA. The Discharge of Arthur Lee (Sonny) CrowellCrowell began working for Respondent in February1974, and was discharged on November 27. Crowellsigned a union card during the first day of the Union'sI All dates are in 1979 unless otherwise noted.2 On Oc'tober 16. 1980, Hugh M. Finnerman. Senior Counsel. Labor.PPG Industries, Inc .notified me as of that date that he was the attorneyof record in this case., replacing Jesse S. Hogg and his law firma Certain errors in the transcript have been noted and corrected4251 NLRB 1146401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcampaign in March 1978. About a month later Crowellbecame a member of the Union's in-plant organizingcommittee. Along with numerous other employees heparticipated in handbilling in front of Respondent's gates.He testified for the General Counsel in the hearingbefore Administrative Law Judge Brandon.In October Crowell and a Teamsters official visitedPittsburgh during the World Series game. UponCrowell's return to Lexington, a handbill, dated October15 and distributed before Respondent's gates during thelatter part of October, described Crowell's and theUnion's activities in Pittsburgh. The handbill was signed"Sonny Crowell" and was addressed to "Fellow PPGEmployees." Crowell told the employees that on Octo-ber 13 an airplane circulated over the Three Rivers Sta-dium during the World Series trailing a banner with thelegend: "PPG UNFAIR TO TEAMSTERS IN NORTHCAROLINA." Crowell also told the employees that heand several Teamsters officials were interviewed onPittsburgh TV channels during his visit. They informedviewers about "PPG's attitude toward southern work-ers" and how PPG "has tried to deny us our rights."Crowell said that some of the news reporting occurredin front of Respondent's corporate offices. Crowell con-cluded his letter as follows: "This was just the openingshot. I feel like we really caught the attention of the bigshots at PPG in Pittsburgh."From December 1978 until his discharge in November,Crowell's job was that of a truck puller. This job re-quires the use of a towmotor to haul full and empty "pintrucks," in-plant cargo trailers. Each pin truck carries anumber of spindles on which full bobbins of yarn areloaded for movement out of the production area to otherprocessing areas. It is the responsibility of the truckpuller to haul away the full pin trucks and return withempty trucks so that the production and processing em-ployees can fulfill their functions. The towmotor pullsabout 10 pin trucks.In November Crowell was employed on the swingshift, ending at midnight on C Crew under the immediatesupervision of Harold Burns and the overall supervisionof Crew Foreman Rudolph Hartley. Crowell used tow-motor 9. According to Crowell and several other em-ployees who used towmotor 9, that vehicle was in poormechanical condition. The brakes did not operate prop-erly and on occasion the battery would smoke.The record shows that Crowell received three disci-plinary writeups in 1976, two in 1978 relating to poor at-tendance, and II in 1979 relating primarily to poor per-formance and attendance. His absence record for 1978shows five unfavorable comments: four because of poorattendance and one relating to wasting time. His absencerecord for 1979 shows 11 unfavorable comments relatingto poor attendance and poor performance.On March 7 Foremam Lindsey Owens, the then imme-diate supervisor of Crowell, talked to Crowell about fall-ing behind in his work and putting a burden on the yarnhandlers.On March 8, acting on the basis of personal observa-tion and complaints from other crews, Hartley calledCrowell to the fabrication office. In the presence ofRobert Byerly, the twisting foreman, Hartley toldCrowell he was not keeping his job up and was talkingtoo much. Crowell disagreed and said he was trying tokeep up his job.On May 23 Crowell was called to the office of JamesM. Williams, the area supervisor. There he was againlectured by Hartley and Williams because of his perform-ance. Hartley told Crowell that they were doffing lessframes than the other crews and using more hours; thatHartley expected Crowell to keep up his job or Hartleywould replace Crowell. Hartley said it was the last timehe would talk to Crowell about job performance. Duringthe meeting Williams showed Crowell 10 to 15 writeupsgoing back to 1974. Williams told Crowell, "I haven'tseen this much confetti in a man's folder in so manyyears." Crowell again denied he was talking too muchand showed Williams a card indicating that Crowell hadpulled approximately 480 trucks.Several days later the name of Crowell and othermembers of C Crew were called out on the public ad-dress system for outstanding performamce.On November 17 Hartley wrote up Crowell becauseCrowell had shouted at another employee to put hersafety glasses on. Hartley told Crowell to let ForemanBurns or Hartley do the correction of other employees.Hartley also told Crowell to concentrate on his own jobrather than talking so much. If he kept his job up Hart-ley would not be getting complaints from the succeedingcrew.On November 20 Hartley received a memo from Fore-man Leon Gibson whose crew at times followed CCrew. Gibson suggested that Hartley take a close look attruck moving on his shift, that a number of trucks werebeing left over, particularly from bays 11 through 17.During November Crowell was responsible for bays 10through 18, the "Back Bays." Foreman Leo Church,whose crew also followed C Crew on occasion alsocomplained about Crowell's performamce.Hartley initiated his own check of Crowell's perform-ance as early as November 16. On that date Hartleynoted that Crowell had been left 6 trucks by the previ-ous crew and left 26 trucks for the crew that followedhim. On November 17 there were 10 trucks at the startof the shift and 14 at the end. On November 18 thefigure was 10 at the beginning of the shift, and 25 at theend. The figure for November 19 was 11 at the begin-ning of the shift, 43 at the end. On November 20 thefigure was 15 at the beginning of the shift, 22 at the end.On November 24 the figure was 14 at the beginning ofthe shift, 30 at the end. Hartley testified that 15-20trucks left over for the next shift in a particular area wasa reasonable number, but anything over that would beexcessive.Crowell was absent on November 25 and 26. DuringCrowell's absence his job was performed by Kim James.Hartley noted that Kim James was keeping the job upbetter, leaving less trucks at the end of the shift.On the morning of November 27 Hartley recommend-ed to William Rogers, the area supervisor in the fabrica-tion department, that Crowell be discharged for poorperformance. Rogers agreed and took the matter toRobert Kirkendall, the personnel manager. Kirkendall402 PPG INDUSTRIES, INC.and Rogers reviewed Crowell's personnel record anddiscussed the various reprimands Crowell had receivedduring his period of employment with Respondent. Kir-kendall told Rogers that Kirkendall would review therecommendation with Richard Cameron, the manager ofemployee relations, and also talk with legal counsel. Kir-kendall did review the matter with Cameron, who spokewith Respondent's counsel concerning the discharge. Ator about 3 p.m. Kirkendall instructed Rogers to bringCrowell to the personnel office.In the personnel office Rogers reviewed Crowell's per-sonnel file, essentially for the year 1979, amd toldCrowell that he was being discharged for poor perform-ance. Crowell said, "Well, Harold Burns here lately hasbeen telling me that I have been doing a pretty good job;in fact, he told Medford Shoaf and myself that we hadbeen doing a pretty good job." Rogers told Crowell thatas far as the record showed Crowell had been talked toon numerous occasions about his poor job performanceand the Company had no recourse except to terminatehim. Crowell said, "I will be back."Harold Burns, who became Crowell's immediate su-pervisor in August, testified that he had, in fact, compli-mented Crowell on several occasions. Burns had taken acourse in "Performance Management" and undertook toimprove Crowell's performance by the technique of"positive reinforcement." This technique required Burnsto "brag about" anything good Crowell did in the hopethat Crowell would then be influenced to do an evenbetter job.5Burns had words of praise for Crowell on atleast two occasions in September and the first part ofOctober. However, in October Burns informed Hartleythat Burns was giving up on Crowell because Burnscould not improve Crowell's performance. Burns issuedno disciplinary writeups to Crowell and did not informCrowell that Burns had given up trying to improveCrowell's work performance. Burns was not consultedby Respondent's officials before Crowell's termination.Several employees on Crowell's crew testified thatthey complained frequently to their supervisors aboutCrowell. He did not bring them enough yarn when theyneeded it and did not maintain an adequate supply ofempty pin trucks to "doff" their frames. Lynn Hendleycomplained about Crowell four or five times a weekwhen he worked as a truck puller in the Back Bay area.Dorothy Bailey complained about Crowell just aboutevery day. Hendley and Bailey also complained, to alesser extent, about Medford Shoaf, another truck puller,who was employed by Respondent at the time of thehearing. Thomas Terry, an inspector packer, also com-plained about Crowell in 1978 and for the period in 1979when Terry was assigned to the area served by Crowell.Crowell and the other truck pullers rotated on amonthly basis from the Back Bay to the Front Bay areas.The Back Bay area is the most difficult area for thetruck pullers to serve. Complaints by Hendley andBailey that Crowell was not keeping up his job occurred5 On December 21, about a week following the filing of a charge withthe Board relating to Crowell's discharge, Burns prepared a memo to theeffect that he had attempted to improve Crowell's performance by en-couraging him whenever possible, that the atlempl was unsuccessful. andthat it was discontinued by Burns on October Iwhile Crowell was serving this area. Crowell worked inthe Back Bay during the last month of his employment.He conceded that he had difficulty maintaining theproper number of empty and full pin trucks for the pro-duction and processing employees during this period. Hetestified that his poor performance was due to the faultycondition of towmotor 9 and the excessive amount ofovertime in the Back Bay area during the last 2 weeks ofhis employment. Overtime for the production employeesresulted in more yarn coming off the frames. The full pintrucks would pile up in the aisles, placing an additionalburden on the truck pullers. Crowell testified that he wasnever given assistance when he asked for it. On one oc-casion he told Hartley it was impossible for Crowell tokeep up the job with the amount of yarn coming off theframes. Hartley grinned and walked off.B. The Discharge of John JonesJones began working for Respondent on April 30,1974, and was discharged on September 24. At the timeof his termination he was a foreman in the forming de-partment, C Crew, under the immediate supervision ofDon Bailey, the area supervisor, and Norman Bell, thedepartment superintendent. At all times material hereinJones was a supervisor within the meaning of the Act.Sometime in the spring of 1979 Robert Dickerson, pro-duction superintendent, and Richard Cameron, employeerelations manager, both of whom were new in their jobs,initiated a series of meetings with the foremen of the sev-eral crews for the purpose of improving managerial rela-tionships and employee morale. The Union's organiza-tional campaign at the Lexington plant was part of theprogram and the schedule.Two meetings were held with the foremen of C Crew:the first on June 13 and the second on July 12. The firstmeeting for C Crew was held at a private dinner club inLexington, the Dutch Club. Present at this meeting wereDickerson, who conducted the meeting, Kirkendall, andII or 12 crew foremen and area foremen from the threedepartments, including Jones. Dickerson led off by in-forming the foremen that the purpose of the meeting wasto improve supervisor-employee morale. He asked theforemen their views as to the top 10 problems in theplant. James Saunders, the performance manager, record-ed each item on an easel as they were offered by the var-ious foremen. Next, the foremen were asked what theyneeded from management to improve their morale andthe morale of the employees. The foremen were thenasked what they thought they could do to influencemorale in their areas. Finally, a straw vote of the fore-men was taken to determine how many employees werefor the Union, undecided, or for the Company. Duringthe course of the meeting the foremen were asked toselect five employees whom the foremen felt could talkto new employees or employees who were undecided, totalk to them by any legal means possible, and to makesure they understood the Company's position. Dickersonsuggested that the foremen attempt to turn the employ-ees around in their thinking, to point out all the Compa-ny's benefits, the evils of the Union, the fact that the em-ployees could be assessed for strikes beyond their own403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDarea. If the foremen could turn 20 employees around ineach crew, that would swing a new election in the Com-pany's favor.The second meeting was held at the plant. Cameron,but not Kirkendall, was present at this meeting. Alsopresent were the C Crew foremen and area foremen, in-cluding Jones. Dickerson and Saunders discussed theproblems that the foremen from all crews had offered formanagement consideration during the first meetings.Saunders had prepared a list of 15 items, work problems,which he projected on a view graph. Dickerson andSaunders reported to the foremen the actions they hadtaken with respect to these problems. Dickerson andSaunders then went around the room asking each fore-man to feed back the type of information they had re-ceived from the employees whom they had contacted.Another straw vote was then taken. The straw voteshowed that since the June meeting with C Crew theUnion appeared to have lost some ground in favor of theundecided category.Seven foremen reported on their conversations withemployees with respect to the Union. Several reportedprogress in influencing employees. Ken Lowder statedhe had talked to a few people and that there was no wayto sway the hard-core union sympathizers. Four fore-men, Lindsay Owens, Martha Scott, Tony Smith, andJones did not report that they had talked to their em-ployees about the Union. Owens and Scott are still em-ployed as supervisors by Respondent.Upon examination by counsel for the Charging Party,Jones testified, contrary to the testimony of Dickersonand other witnesses for Respondent, that at one of themeetings the discussion centered on older employeeswho were bringing peer pressure in signing up new em-ployees. Management felt that the former were influenc-ing employees that could be swayed either way. Dicker-son told the foremen to keep the older employees intheir immediate work area as much as possible and not tolet them overstay their breaks. If they overstayed theirbreaks, the foremen were to write them up, the writeupto be a written reprimand, which would be put in theirpersonnel files.I do not credit Jones' testimony that Dickerson, ineffect, instructed the foremen, including Jones, to restrictthe union activity of employees under their supervisionand, if necessary, discipline employees because of suchactivity. Jones was an unimpressive witness. His memorywas vague on dates and he recalled having dinner at theDutch Club only during cross-examination. His testimo-ny that the Dutch Club dinner was merely a social gath-ering for supervisors is not believable. There is other evi-dence in the record casting serious doubt as to his credi-bility. Particularly damaging is his testimony at the hear-ing before Administrative Law Judge Brandon that hehad not had conversations about the Union with employ-ee Carrey Gosnell. Administrative Law Judge Brandondiscredited that testimony. In the instant case Jones testi-fied that his response to questions in the former proceed-ing as to such conversations amounted to "splittinghairs" and that he had responded as he did because hewanted to protect his job. In fact, Jones admitted that hehad cautioned Gosnell with respect to Gosnell's unionactivity, contrary to Jones' testimony before Administra-tive Law Judge Brandon. Jones' motive, the protectionof his job, which caused him to falsify his testimonybefore Administrative Law Judge Brandon, exists equal-ly, if not more so, in the instant case. In such circum-stances I cannot credit his uncorroborated testimonydenied by other credible witnesses.In September, about a week prior to Jones' termina-tion, Jones was called to Bailey's office. Bailey said,"John, sit down. I need to talk to you. Mr. Dickerson isvery unhappy with you. It seems that you have notgiven a performance that has pleased him at all and Isuggest that you get it on the ball. Have you got anyproblems that you want to discuss with me?" Jones said,"No." There was some further conversation duringwhich Jones was told that he was being denied a 5-per-cent cost-of-living raise at the request of Mr. Dickerson.On September 24 at or about 11 a.m. Jones was told toreport to the personnel office. Dickerson and Cameronwere present. Dickerson told Jones that he was beingterminated for poor performance as a supervisor. Dicker-son pointed out that Jones had missed 8 days during theyear and that Jones had not called in prior to the start ofthe shift on two occasions. Dickerson said that Jones hadshown an inability or unwillingness to get along with hispeer supervisors and superiors. Jones explained that hehad not reported he would be off on one shift because hewas under heavy medication at the time and could notbe awakened. Jones also argued that his crew was on topor close to the top most of the time and he had computerreports by management recognizing that type of per-formance. Dickerson and Cameron replied that those re-ports were in recognition of the employees' rather thanthe supervisors' performance and did not necessarily in-dicate that Jones was doing a good job. Jones was againtold that he was being terminated and he would begranted a month's severance pay. According to Dicker-son, the interview lasted 35 to 45 minutes.Jones testified, contrary to Dickerson, that the meetingwas brief, that he did not ask for and was not given areason for his discharge. Dickerson merely asked if Joneswas aware of why Jones had been called to the person-nel office. Jones said something to the effect that he wasreasonably sure. Dickerson then said, "Okay, we will getright to the point. You have got to either follow thegame plan or get off the team." Jones replied, "A man'sjob is not a game." He was then terminated with 30days' severance pay. I credit Dickerson.Evidence introduced by the General Counsel showsthat Jones' rating from May 1, 1976, to October 25, 1978,was "overall competent" with notations that he neededmore experience, but was continuing to improve. On thelatter date his rating dropped to "overall adequate," witha notation by Bell that "John was improving until theunion organizing campaign started." On April 11 Joneswas again rated as "overall competent," with a notationby Bell that Jones "had shown more improvement sincethe past appraisal than any person I have been associatedwith."404 PPG INDUSTRIES. INCC. The Alleged Interrogation of William M. ScarceScarce was first employed by Respondent at the Lex-ington plant in January. In August he was called to theoffice of Curtis Putnam, Scarce's supervisor. Scarce testi-fied that for the first 10 minutes they talked about job-related matters and then the subject of the Union wasdiscussed. Scarce asked Putnam his thoughts about theUnion. Putnam said he could not get into details, but theUnion was no good for Scarce. According to Scarce,Putnam then asked if Scarce had signed a union card.Scarce said, "Yes."According to Putnam, he asked Scarce how he likedthe job and the Company's benefits and pay. Scarce saidthey were just great and he could not understand whyanybody wanted a union at that plant to begin with.Putnam agreed. Putnam denied he had asked Scarcewhether Scarce had signed a union card.Scarce was discharged by Respondent on November14 and his discharge was included in the charge filed bythe Union in Case Il-CA-8815. The complaint does notallege Scarce's discharge to be violative of the Act. Priorto his discharge, Scarce did not mention to anyone thatPutnam had asked Scarce whether he had signed a unioncard.Scarce's testimony on cross-examination is somewhatconfusing as to the critical point whether Putnam specifi-cally asked Scarce if he had signed a union card. Ac-cording to Scarce, Putnam told Scarce that Putnamcould not tell Scarce to sign a card or not, that it was"kind of your decision." Scarce also testified that, afterasking if Scarce had signed a card, Putnam said that hecould not ask Scarce "outright whether-that hecouldn't say I had signed one or not signed one, hecouldn't tell me that because he wasn't in a place to dothat."Apart from the discharge of Jones and Crowell, theabove interrogation of Scarce is the only alleged incidentof conduct violative of Section 8(a)(l) in this complaint.I am satisfied that there was some discussion of theUnion and union cards in the conversation betweenScarce and Putnam. However, after the extended hearingbefore Administrative Law Judge Brandon in Februaryand March, Respondent's supervisors would be keenlyaware of potential unfair labor practice charges if theyquestioned employees directly about their union activity,including the signing of cards. Scarce's own testimonysuggests that Putnam realized the legal limitations on hisright to discuss the Union and the signing of cards withScarce.Taking all of the evidence into consideration, I creditPutnam over Scarce and find that Putnam did not askScarce directly or "outright" if Scarce had signed aunion card.AnalysisI. I conclude that Respondent violated Section 8(a)(1)and (3) of the Act by discharging Arthur Lee Crowellon November 27.Crowell, an early and known union activist, had beenemployed by Respondent for more than 5 years when hewas summarily discharged in November.It is Respondent's position that Crowell was dis-charged because of his poor performance, evidenced par-ticularly by the writeups in his personnel file during 1979and complaints about his performance by supervisors andemployees during the same period. Respondent, ofcourse, has a right to discharge employees for inefficien-cy or, indeed, for any reason other than their union andprotected concerted activity. I have considered the evi-dence adduced by the Respondent most carefullyCrowell conceded that he had difficulty keeping up withhis job when assigned to the Back Bay areas, but blamedhis work problems on poor equipment, the excessiveamount of overtime for the production employees, andhis supervisor's failure to provide needed assistance. I amnot persuaded that Crowell's explanation totally exoner-ates him from the charge of poor performance. But I amalso not convinced that Crowell's poor performancerecord, dating from the beginning of the Union's organi-zational campaign, was the motivating reason for his dis-charge.Crowell was not the only poor performing truckpuller working under Burns' supervision on C Crew.Bailey and Hendley, who complained about Crowell.also complained about Medford Shoaf at least once ortwice a week. Shoaf was still employed at the time of thehearing and, so far as the record shows, no disciplinewas meted out to him as a result of recurring complaints.Burns himself admitted that other employees whoworked under his supervision had poor performancerecords. Indeed, despite Crowell's record of poor per-formance, which Respondent contends is "damning,"Rogers, Crowell's area supervisor and the official whodischarged Crowell, was not aware that Crowell was abelow-average employee until Hartley provided that in-formation on the very day of Crowell's discharge.Nor is the record of Crowell's performance entirelynegative. Warned in May that he was not keeping up hisjob, he was praised a few days later over the public ad-dress system for superior performance. From August toOctober he was complimented by Burns on several occa-sions. Accepting Burns' explanation that he was onlypraising Crowell to improve the performance of a poorperformer, Burns' attempt to rehabilitate Crowell sug-gests that Crowell, a worker good enough to save inSeptember, was not worth saving in October and had tobe discharged in November. Burns testified that he in-formed Hartley during the first part of October thatBurns had given up on Crowell. But neither Burns norHartley warned Crowell that he was on the razor's edge.Burns never issued a disciplinary writeup to Crowell.Rather, Burns left Crowell with the impression thatBurns thought Crowell was doing a pretty good job.Burns was not consulted by Hartley in recommendingCrowell's discharge. Nor was Burns consulted by Re-spondent's higher officials when the decision was madewithin hours of Hartley's recommendation to dischargeCrowell forthwith.No specific incident triggered Crowell's discharge onNovember 27. Hartley decided to recommend Crowell'sdischarge at 9 a.m. Rogers agreed almost immediately.By 3 p.m. the recommendation was accepted by Kirken-405 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdall and Cameron, after consultation with counsel. Al-though Crowell was a veteran with more than 5 years ofemployment at the Lexington plant in various jobs, hewas called to the personnel office and summarily dis-charged because of poor performance. The exit interviewwas terse and perfunctory. No other job was offeredhim.I realize that Crowell was not the only known unionactivist at the Lexington plant. Respondent was awarethat at least 400 employees were on the Union's in-plantorganizing committee. Many employees wore union arm-bands and insignia and openly engaged in handbillingbefore the plant gates. However, in October Crowell en-gaged in a particular form of union activity that placedhim in a separate, if not unique, category of union sup-porters. He alone had the effrontery or courage, depend-ing on the point of view, to sign his name to a handbillpublicly challenging Respondent's top management intheir dispute with the Union. Crowell boasted that hehad appeared on TV stations in Pittsburgh, the locationof Respondent's main office, and that millions of TVviewers had been informed that Respondent was actinglike the J.P. Stevens Company and was treating its Lex-ington employees unfairly. Whether or not Crowell wassuccessful in attracting the attention of Respondent's"big shots" in Pittsburgh, as he claimed, he certainly at-tracted the attention of Respondent's top officials in Lex-ington.I conclude that Respondent's decision to dischargeCrowell followed, and was occasioned by, the distribu-tion of the October handbill, which he signed. While hisperformance record may have been a factor in that deci-sion, I find that he would not have been discharged butfor his conduct with respect to that handbill, a union andprotected concerted activity. Cf. Wright Line, a Divisionof Wright Line, Inc., 251 NLRB 1083 (1980).11. I conclude that Respondent did not violate Section8(a)(l) of the Act by discharging Supervisor John Jones.The General Counsel argues that Dickerson's instruc-tions to the foremen of C Crew, including Jones, to talkto new or undecided employees and attempt to influencethem for the Company by pointing out the Company'sbenefits and the disadvantages of a unionized plantamounted to an order to engage in unfair labor practices.I do not agree. Employers have a right under the consti-tution and Section 8(c) of the Act to express "theirviews, argument, or opinion" with respect to unions solong as such expression contains "no threat of reprisal orforce or promise of benefit." Within the limitation ofnoncoercive speech an employer may lawfully communi-cate his views about unionism or his specific views abouta particular union. N.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575, 618 (1969). Dickerson directed the C Crewforemen to talk to employees under their supervision by"any legal means possible" and to make sure they under-stood the Company's position. Nothing in the creditedtestimony suggests that the foremen were told to makepromises of benefit or threats, or to unlawfully interro-gate employees concerning their union activities. Asearly as March 1978, Respondent's supervisors were in-formed of their legal right to express the Company'sviews about the Union in a memorandum entitled "LegalLaw in Brief." The memorandum encouraged supervi-sors to express their own views regarding unions, to dis-cuss company benefits, and to point out the disadvan-tages of a unionized plant. Supervisors were also warnednot to engage in threats, spying on union meetings, inter-rogating employees about union matters, and discriminat-ing against employees because of their union activity.Dickerson's request of the foremen of C Crew to influ-ence employees for the Company and against the Uniongoes no further than the March 1978 memorandum, inevidence as Respondent's Exhibit 1. The cases cited bythe General Counsel are not in point. In Russell StoverCandies, Inc., 223 NLRB 592 (1976), a supervisor wasdischarged because he refused to spy on employees'union activities. In Miami Coca Cola Bottling Companyd/b/a Key West Coca Cola Bottling Co., 140 NLRB 1359(1963), a supervisor was discharged because he refusedto discharge union adherents. No such instructions weregiven by Dickerson to supervisors, including Jones, inthis case.In view of the foregoing I find it unnecessary todecide whether Jones was discharged because of hispoor performance as a supervisor, as alleged by Re-spondent, or because he was neutral toward the Unionand refused to talk to employees under his supervisionon behalf of the Company and against the Union, as al-leged by the General Counsel. I reserved judgment onRespondent's motion at the hearing to dismiss this allega-tion of the complaint. The motion is granted.III. In view of my finding above, crediting Putnamover Scarce, I conclude that Respondent did not unlaw-fully interrogate Scarce in August in violation of Section8(a)(l) of the Act.The unfair labor practices found above are unfair laborpractices within the meaning of Section 2(6) and (7) ofthe Act.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDERfThe Respondent, PPG Industries, Inc., LexingtonPlant, Fiber Glass Division, Lexington, North Carolina,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees to discourage union activity.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Arthur Lee Crowell immediate and full rein-statement to his former position, if available, or, if thatI In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions. and Order, and all objections theretoshall be deemed waived for all purposes.406 I'PG INDUSTRIES, INC.position no longer exists, to a substantially equivalent po-sition, with the wage rate he enjoyed at the time of hisdischarge, plus any increases, without prejudice to his se-niority and other rights and privileges, and make himwhole for all losses suffered by him as a result of the dis-crimination against him in the manner set forth by theBoard in F. W Woolworth Company, 90 NLRB 289(1950); with interest as prescribed in Florida Steel Corpo-ration, 231 NLRB 651 (1977); see, generally, Isis Plumh-ing & Heating Co., 138 NLRB 716 (1962).(b) Post at its plant in Lexington, North Carolina,copies of the attached notice marked "Appendix."7Copies of said notice, on forms provided by the RegionalDirector for Region 11 , after being duly signed by itsrepresentative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERF) that the complaint be dis-missed insofar as it alleges that Respondent violated Sec-tion 8(a)(1) of the Act by discharging Supervisor JohnI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the suords in the notice reading "Posted byOrder of the National L abor Relations Board" shall read "Posted Pursnu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Hoard."Jones and by unlawfully interrogating employee WilliamM. Scarce.APPENDIXNoTicE To EMPI OYEESPos-TrED BY ORDER OF THENATIONAI LABOR RELATIONS BOARDAn Agency of the United States GovernmentWF WI.Lt NOT discharge or otherwise discrimi-nate against our employees to discourage theirunion activity.WE wit .NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Act.WE wit.I. offer Arthur Lee Crowell immediateand full reinstatement to his former position, ifavailable, or, if that position no longer exists, to asubstantially equivalent position, with the wage ratehe enjoyed at the time of his discharge, plus any in-crease, without prejudice to his seniority and otherrights and privileges, and make him whole for alllosses suffered by him as a result of our discrimina-tion against him, with interest.PPG INDUSTRIES, INC., LEXINGTONPLtANT, FIBER GLASS DIVISION.407